Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9 (amended). The system of claim 8, wherein the one or more processors are configured to execute the computer-readable instructions to process the signal by: performing a denoising process on the signal to remove the noise to yield a denoised signal; applying the machine learning model to determine a residual signal indicative of a difference between the signal and the denoised signal; and determining a processed signal by adding the residual signal to the denoised signal.
17(amended). The one or more non-transitory computer-readable medium of claim 16, wherein the execution of the computer-readable instructions by the one or more processors, cause the one or more processors to process the signal by: performing a denoising process on the signal to remove the noise to yield a denoised signal; applying the machine learning model to determine a residual signal indicative of a difference between the signal and the denoised signal; and determining a processed signal by adding the residual signal to the denoised signal.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 1, Truong US20180196155 discloses a computer-implemented method of noise contaminated signal recovery, the method comprising: receiving, at a server(server computing system of fig. 16 and ¶119-120), a first signal (recorded data of step 1400 of fig.14 and ¶93) including a first portion (signal events) and a second portion (noise events), the first portion indicative of data collected by a plurality of sensors(sensors of fig.1 and ¶s22-23), the second portion representing noise; performing (step 1402 of fig. 14 and ¶95) a first denoising process on the first signal to remove the noise to yield a first denoised signal.
No prior art discloses, teaches or suggests the combination of elements as recited in claim 1 arranged in a manner to include “applying a machine learning model to determine a residual signal indicative of a difference between the first signal and the first denoised signal; and determining a second signal by adding the residual signal to the first denoised signal, the second signal comprising (i) signals of the first portion with higher magnitudes than the noise in the second portion, and (ii) signals of the first portion having lower magnitudes than the noise in the second portion”.
 Therefore, claim 1 is allowed with associated dependent claims.
Regarding Claim 8, Truong US20180196155 discloses a system (fig. 16 and ¶118-123) for noise contaminated signal recovery, the system comprising: memory (fig. 16 and ¶s122-123) having computer-readable instruction stored therein; and one or more processors (fig. 16 and ¶121) configured to execute the computer-readable instructions to: receive a signal (recorded data of step1400 of fig. 14 and ¶93) contaminated by noise, the signal including data collected by a plurality of sensors (sensors of fig. 1 and ¶s22-23). 
No prior art discloses, teaches or suggests the combination of elements as recited in claim 8 arranged in a manner to include “process the signal using a machine learning model to yield a processed signal such that (1) the noise is removed from the processed signal and (2) portions of the data with magnitudes lower than magnitudes of the noise are preserved in the processed signal after removal of the noise”.
Therefore, claim 8 is allowed with associated dependent claims.
Claim 16, include limitation analogous the ones that form the basis for the allowance of claim 8, thus is similarly allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685